Citation Nr: 1236971	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-18 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a blood disorder (claimed as anemia), to include as due to Agent Orange exposure and/or as secondary to medication taken for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

In his May 2009 substantive appeal, the Veteran requested a Board hearing, however, in September 2012, he withdrew his request.


FINDINGS OF FACT

1.  As the Veteran served in the Republic of Vietnam during the Veteran era, his exposure to herbicides is presumed.

2.  Anemia is not among the list of diseases for which a causal connection to herbicide exposure is presumed.

3.  The evidence is in relative equipoise as to the issue of whether the Veteran's anemia is as a result from medications taken for his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for a blood disorder, claimed as anemia is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies in this case.  However, inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Analysis

At the outset, the Board finds that two alternative theories of entitlement have been raised.  First, that the Veteran has a blood disorder due to Agent Orange exposure.  Second, that the claimed blood disorder is due to medication taken for his service-connected diabetes mellitus.  The Board must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a Veteran's statements.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  For sake of clarity, the Board will separately address each theory of entitlement.

Agent Orange

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93. 

The present Veteran's service record shows that he served in the Republic of Vietnam during the Vietnam era.  This issue is not in dispute. 

Thus, the remaining question involves whether the Veteran has a disability for which a positive association with herbicide exposure is presumed.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e). 
On the other hand, the Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 (2010); 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999). 

In this case, the Veteran is shown to be diagnosed with anemia.  Such disorder is not included in the list of diseases for which a causal connection to herbicide exposure is presumed.  See 38 C.F.R. § 3.309(e). 

Because the Veteran is not presently diagnosed with a disease for which a relationship to Agent Orange exposure is presumed, service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.307. 

There is otherwise no competent evidence indicating that the Veteran's anemia is, in fact, causally linked to the Veteran's presumed Agent Orange exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).

Secondary Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253   (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310 ).  

The Board's duty is to assess credibility and competency in determining the probative weight of all material evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that service connection is warranted for anemia, for the following reasons.

First, the claims file shows that the Veteran is presently service-connected for diabetes mellitus and that he takes metformin for his diabetes. 

Second, the evidence of record includes VA outpatient treatment records beginning in 2005 indicating that the Veteran had borderline hemoglobin.  In July 2008, a diagnosis of anemia was made.

Finally, in connection with the present claim, the Veteran submitted a copy of a September 2007 VA clinic progress note in which his provider indicates that the Veteran's diabetic medication, metformin, is "notorious for causing anemia."

The Veteran was afforded a VA examination in July 2008.  The examiner indicated that the Veteran's prescribed metformin does not cause anemia.  The Board finds that this opinion is inadequate for rating purposes.  Indeed, the examiner did not render an opinion as to aggravation.  Furthermore, the examiner indicated that the Veteran's anemia is more likely from other etiology, however, other etiology were not identified.  

In light of this record, the Board finds the evidence to be at least in a state of relative equipoise in showing that the Veteran's anemia is at least as likely as not secondary to the service-connected diabetes mellitus medication metformin.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.


ORDER

Service connection for a blood disorder, claimed as anemia is granted, subject to governing criteria applicable to the payment of monetary benefits.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


